Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/21 has been entered.

NON-PRIOR ART REJECTIONS

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are indefinite because it cannot be determined what is encompassed by the language 'directing said subject…to avoid exposure to carcinogenic foods' in independent claim 9.  Firstly, it is unclear what action or actions is/are contemplated by 'directing' a 

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Office does not find sufficient basis in the specification for the language 'directing said subject…to avoid exposure to carcinogenic foods' in independent claim 9.  While the remarks filed 11/04/21 point to specification paragraph 0002, it is noted that this paragraph relates to 'Background Art', and merely recites that '…carcinogens contained in foods are known as the most critical factors of gastric cancer through animal testing.'  This background information would not have conveyed to one skilled in the art that the inventor had possession of the claimed method including the step of 'directing said subject…to avoid exposure to carcinogenic foods'.  If this rejection is traversed, it is requested that support be pointed to with particularity, as in page, paragraph, or line number.

Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  Independent claims 9 and 17 recite a natural correlation between DNA content of bacteria-derived extracellular vesicles derived from a particular bacterial genus, family, order, class, or phylum isolated from blood, urine, or stool, as determined by PCR amplification of 16S rDNA sequences, and gastric cancer diagnosis.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active physical steps are ‘isolating bacteria-derived extracellular vesicles from a subject sample comprising at least one selected from the group consisting of blood, urine, and stool’ and ‘extracting DNA from the bacteria-derived extracellular vesicles isolated from the subject sample’, which were routine and conventional in the prior art as indicated by Jee et al. (US 2017/0369930, paragraphs 0005-0026, 0034-0039, 0045-0050, and Examples 1-8 on pages 3-5), and ‘performing PCR on the extracted DNA using a pair of primers of SEQ ID NO:1 and SEQ ID NO:2', which was routine and conventional in the prior art as indicated by Gosiewski et al. (US 2018/0195111; see Example 2 on page 3 in which primers F and R near the top of column two are identical to instant SEQ ID NO:1 and 2).  Regarding the 'directing' step (e) in independent claim 9, it is noted that 'to avoid exposure to carcinogenic foods' pertains to a high level of generality, and also that it was routine and conventional to include certain foods and diet as a risk factor for gastric cancer, as evidenced by Bonde (US 2008/0214435), see paragraphs 0053-0054. 


REPLY TO ARGUMENTS

6.	With respect to the above section 101 rejection, the arguments of the response filed 11/04/21 have been fully considered, but are not found persuasive.  The response argues: (1) that the claims require three specific types of subject sample and specific types of bacteria, and thus they are not wholly directed to the judicial exception; and (2) that claim 9 does not tie up the judicial exception because it is integrated into a practical application by providing an additional step for guidance based on diagnosis.  
The first argument is not found convincing because the specific type of subject sample and specific type of bacteria pertain to the judicial exception itself, which is a natural correlation between DNA content of bacteria-derived extracellular vesicles derived from certain types of bacteria isolated from blood, urine, or stool, as determined by PCR amplification of 16S rDNA sequences, and gastric cancer diagnosis.  The claimed steps do not amount to significantly more than the judicial exception because the cited document Jee et al. discloses the routine and conventional isolation of vesicles from clinical samples such as blood, urine, and stool (see paragraphs 0045-0047), and the cited document Gosiewski et al. discloses the routine and conventional performance of PCR on extracted bacterial DNA using a pair of primers of SEQ ID NO:1 and SEQ ID NO:2. 
The second argument is not found convincing because the 'directing' step (e) is not a specific treatment step, and merely involves giving routine and conventional medical advice at a high level of generality.  Bonde is cited as evidence showing that it was well known and common knowledge in the art that certain foods and diet were a risk factor for gastric cancer.  Thus, the 'directing' step merely amounts to applying the judicial exception in a very general way to avoid certain foods which were known in the prior art to be risk factors for gastric cancer, and which would have been obvious to avoid. 


CONCLUSION

7.	Claims 9 and 16-17 are free of the prior art, but are rejected for other reasons.  No claims are allowable.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
11/10/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637